Citation Nr: 1419743	
Decision Date: 05/02/14    Archive Date: 05/16/14

DOCKET NO.  09-00 417	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Whether new and material has been received to reopen a claim of service connection for schizophrenia.


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

C. Samuelson, Associate Counsel



INTRODUCTION

The Veteran served on active duty from January 1976 to February 1976. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In a May 2005 decision, the Board denied the Veteran's application to reopen a claim of service connection for schizophrenia.  In August 2007, the Veteran filed an application to reopen service connection for schizophrenia; his appeal was ultimately remanded in the Board's August 2011 decision for additional development.  

The AOJ last issued a supplemental statement of the case in August 2012.  Although the AOJ recertified the case to the Board, the Veteran submitted additional VA treatment records, private treatment records, and lay statements pertinent to the claim subsequent to the August 2012 supplemental statement of the case.  A supplemental statement of the case was not issued by the AOJ subsequent to the receipt of this evidence, as required by 38 C.F.R. § 19.31(b) (1) (2013).  

Any pertinent evidence submitted to the Board must be referred to the AOJ unless that right is waived by the appellant or his representative.  38 C.F.R. § 20.1304(c).  VA contacted the Veteran in March 2014 and asked if he wished to waive AOJ review of this evidence.  Because he did not respond to the Board's March 2014 letter or otherwise indicate that he waived AOJ review of the evidence, the Board has no choice by to remand the claim to have the evidence considered by the AOJ.

Accordingly, the appeal is REMANDED for the following actions:

1.  Readjudicate the appeal in light of all pertinent evidence (to particularly include the evidence received but not considered by the AOJ subsequent to the August 2012 supplemental statement of the case) and legal authority.

2.  If any benefit sought on appeal remains denied, the AOJ must furnish to the appellant and his attorney an appropriate supplemental statement of the case that includes clear reasons and bases for all determinations, and afford them the appropriate time period for response.  Then, return the appeal to the Board.

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  All claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
J. MACIEROWSKI KIRBY
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

